NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5599-17T2

ADAM NARDUCCI,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________

                    Submitted September 17, 2019 – Decided September 26, 2019

                    Before Judges Hoffman and Currier.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Adam Narducci, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Christopher C. Josephson, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Inmate Adam Narducci appeals from the final agency decision of the

Department of Corrections (DOC) that he committed prohibited act *.204 (use

of a prohibited substance). We affirm.

      We discern the following facts from the record. Narducci is currently

serving a prison term of five years, with a mandatory-minimum of four years,

two months and thirty days, for robbery. While at the DOC Central Reception

and Assignment Facility, after transferring from the Essex County Jail,

Narducci requested a transfer to the Mid-State Correctional Facility (Mid-

State). On June 11, 2018, the DOC transferred Narducci to Mid-State. Upon

arrival, Narducci was given an on-site drug test as part of the intake process

for newly arrived inmates. Narducci's initial urine specimen tested positive for

marijuana (THC). The specimen was sent to the DOC Laboratory for

confirmatory testing.

      On June 14, 2018, the DOC Laboratory confirmed the positive test for

marijuana. As a result, the DOC charged Narducci with violating prohibited

act *.204. The charge was referred to a disciplinary hearing officer for further

action. The hearing officer postponed Narducci's June 15, 2018 hearing in

order to obtain the original lab results. The hearing occurred on June 19, 2018.

Narducci pled not guilty and prepared his case with the help of a counsel


                                                                          A-5599-17T2
                                         2
substitute. At the conclusion of the hearing, the hearing officer found

Narducci guilty of prohibited act *.204, sanctioning him to ninety-one days

administrative segregation, ninety-one days loss of commutation credit, ninety-

one days urine monitoring, fifteen days loss of recreation privileges, and

permanent loss of contact visits. After the hearing, Narducci filed an

administrative appeal with the DOC.

      On administrative appeal, Narducci argued he admitted to smoking

marijuana almost daily, and for that reason, specifically requested assignment

to Mid-State so that he could get the drug treatment he needs; however, he

denied using any prohibited substances since leaving the Essex County Jail.

The Mid-State Assistant Superintendent upheld the hearing officer's decision

based on the record before him. This appeal followed.

      Narducci presents two arguments on this appeal. First, he argues the

DOC's finding of guilt to infraction *.204 was arbitrary, capricious, and

unreasonable. Second, he argues he was denied due process and a fair hearing.

      Prison disciplinary hearings are not criminal prosecutions, and "thus the

full panoply of rights due a defendant in such a proceeding does not apply."

Avant v. Clifford, 67 N.J. 496, 522 (1975) (quoting Morrissey v. Brewer, 408
U.S. 471, 480 (1972)). Prisoners receive limited due process protections.


                                                                            A-5599-17T2
                                       3
Ibid. The protections extended to prisoners include written notice of the

charges, a minimum of twenty-four hours prior to the hearing, an impartial

tribunal to consider the charges, a limited right to call witnesses, assistance of

counsel substitute, and a right to a written statement of evidence relied upon

and the reasons for the sanctions imposed. Avant, 67 N.J. at 525-33.

      The scope of appellate review of an administrative agency's final

decision is limited. In re Herrmann, 192 N.J. 19, 27 (2007). Decisions by an

agency will be upheld, unless the decision is "arbitrary, capricious or

unreasonable or it is not supported by substantial credible evidence in the

record as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 579-80

(1980). Our review is limited to whether the agency's findings could

reasonably have been reached based on substantial evidence in the record. In

re Taylor, 158 N.J. 644, 656 (1999). See also Avant, 67 N.J. at 530 (noting the

substantial evidence standard applied to guilty findings in DOC appeals).

"Substantial evidence" is "such evidence as a reasonable mind might accept as

adequate to support a conclusion." In re Hackensack Water Co., 41 N.J.

Super. 408, 418 (App. Div. 1956).

      Narducci received notice of infraction *.204 more than twenty-four

hours before his hearing. Before the hearing, the DOC offered Narducci the


                                                                            A-5599-17T2
                                         4
opportunity to present witnesses and documentary evidence; he presented

none. At the hearing, Narducci declined to cross-examine adverse witnesses

and provided only his own statement as evidence. We conclude Narducci

received all the protections afforded to prisoners subjected to disciplinary

proceedings, including an assistance of counsel substitute, consistent with

Avant.

      We also conclude the record contains substantial credible evidence that

supports the finding that Narducci violated N.J.A.C. 10A:4-4.1(a)'s prohibited

act *.204 by smoking marijuana while incarcerated. The evidence before the

DOC consisted of the positive urine specimen and Narducci's statement.

Narducci's claim that his positive test resulted from marijuana he used at the

Essex County jail, before his assignment to Mid-State, was not arbitrarily

rejected by the hearing officer as Narducci provided no evidence to support his

assertion against the positive urine specimen.

      Because we are satisfied that the facts in the record support the DOC's

determination that Narducci was guilty of prohibited act *.204 and that

Narducci received the level of due process required by Avant, we affirm the

decision on appeal.

      Affirmed.


                                                                          A-5599-17T2
                                        5